Fourth Court of Appeals
                               San Antonio, Texas
                                     JUDGMENT
                                   No. 04-15-00692-CV

                                      John SHULL,
                                        Appellant

                                            v.

 WESTOVER CROSSING (SAN ANTONIO) HOMEOWNERS’ ASSOCIATION, INC.;
        Spectrum Association Management, LP; and Buck (Delvin) Benson,
                                  Appellees

                From the 285th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2014-CI-15954
                       Honorable Karen H. Pozza, Judge Presiding

       BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE PULLIAM

    In accordance with this court’s opinion of this date, this appeal is DISMISSED FOR
WANT OF PROSECUTION. Costs of this appeal are taxed against appellant John Shull.

      SIGNED December 7, 2016.


                                             _________________________________
                                             Patricia O. Alvarez, Justice